COMMAND CENTER, INC.
2008 EMPLOYEE STOCK PURCHASE PLAN


 
COMMAND CENTER, INC. (the "Company") does hereby establish its 2008 Employee
Stock Purchase Plan as follows:
 
1. Purpose of the Plan. The purpose of this Plan is to provide eligible
employees who wish to become shareholders in the Company a convenient method of
doing so. It is believed that employee participation in the ownership of the
business will be to the mutual benefit of both the employees and the Company.
 
2. Definitions.
 
2.1 "Base pay" means regular straight time earnings, plus review cycle bonuses
and overtime payments, payments for incentive compensation, and other special
payments except to the extent that any such item is specifically excluded by the
Board of Directors of the Company (the "Board").
 
2.2 "Account" shall mean the funds accumulated with respect to an individual
employee as a result of deductions from his paycheck for the purpose of
purchasing stock under this Plan. The funds allocated to an employee's account
shall remain the property of the respective employee at all times but may be
commingled with the general funds of the Company.
 
3. Employees Eligible to Participate. Any employee of the Company or any of its
subsidiaries who is a regular full time employee of the Company or subsidiary on
an offering commencement date is eligible to participate in that offering.
Employees whose customary employment is less than 32 hours per week and
employees whose customary employment is for not more than five months in any
calendar year are excluded from participation.
 
4. Offerings. There will be twelve separate consecutive six-month offerings
pursuant to the Plan. The first offering shall commence on January 1, 2009.
Thereafter, offerings shall commence on each subsequent July 1 and January 1,
and the final offering under this Plan shall commence on July 1, 2014 and
terminate on December 31, 2014. In order to become eligible to purchase shares,
an employee must sign an Enrollment Agreement, and any other necessary papers on
or before the commencement date (January 1 or July 1) of the particular offering
in which he wishes to participate. Participation in one offering under the Plan
shall neither limit, nor require, participation in any other offering.
 
5. Price. The purchase price per share shall be the lesser of (1) 85% of the
fair market value of the stock on the offering date; or (2) 85% of the fair
market value of the stock on the last business day of the offering. Fair market
value shall mean the closing bid price as reported on the National Association
of Securities Dealers Automated Quotation System or, if the stock is traded on a
stock exchange, the closing price for the stock on such exchange.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Offering Date. The "offering date" as used in this Plan shall be the
commencement date of the offering, if such date is a regular business day, or
the first regular business day following such commencement date. A different
date may be set by resolution of the Board.
 
7. Number of Shares to be Offered. The maximum number of shares that will be
offered under the Plan is 1,000,000 shares. The shares to be sold to
participants under the Plan will be common stock of the Company, $0.001 par
value. If the total number of shares for which options are to be granted on any
date in accordance with Section 10 exceeds the number of shares then available
under the Plan (after deduction of all shares for which options have been
exercised or are then outstanding), the Company shall make a pro rata allocation
of the shares remaining available in as nearly a uniform manner as shall be
practicable and as it shall determine to be equitable. In such event, the
payroll deductions to be made pursuant to the authorizations therefor shall be
reduced accordingly and the Company shall give written notice of such reduction
to each employee affected thereby.
 
8. Participation.
 
8.1 An eligible employee may become a participant by completing an Enrollment
Agreement provided by the Company and filing it with the Payroll Department
prior to the Commencement of the offering to which it relates.
 
8.2 Payroll deductions for a participant shall commence on the offering date,
and shall end on the termination date of such offering unless earlier terminated
by the employee as provided in Paragraph 14.
 
9. Payroll Deductions.
 
9.1 At the time a participant files his authorization for a payroll deduction,
he shall elect to have deductions made from his pay on each payday during the
time he is a participant in an offering at the rate of 2%, 4%, 6%, 8%, or 10% of
his base pay.
 
9.2 All payroll deductions made for a participant shall be credited to his
account under the Plan. A participant may not make any separate cash payment
into such account nor may payment for shares be made other than by payroll
deduction.
 
9.3 A participant may discontinue his participation in the Plan as provided in
Section 14, but no other change can be made during an offering and,
specifically, a participant may not alter the rate of his payroll deductions for
that offering.
 
10. Granting of Option. On the offering date, this Plan shall be deemed to have
granted to the participant an option for as many full shares as he will be able
to purchase with the payroll deductions credited to his account during his
participation in that offering.
 
 
2

--------------------------------------------------------------------------------

 
11. Exercise of Option. Each employee who continues to be a participant in an
offering on the last business day of that offering shall be deemed to have
exercised his option on such date and shall be deemed to have purchased from the
Company such number of full shares of common stock reserved for the purpose of
the Plan as his accumulated payroll deductions on such date will pay for at the
option price.
 
12. Employee's Rights as a Shareholder. No participating employee shall have any
right as a shareholder with respect to any shares until the shares have been
purchased in accordance with Section 11 above and the stock has been issued by
the Company.
 
13. Evidence of Stock Ownership.
 
13.1 Promptly following the end of each offering, the number of shares of common
stock purchased by each participant shall be deposited into an account
established in the participant's name at a stock brokerage or other financial
services firm designated by the Company (the "ESPP Broker").
 
13.2 The participant may direct, by written notice to the Company at the time of
his enrollment in the Plan, that his ESPP Broker account be established in the
names of the participant and one other person designated by the participant, as
joint tenants with right of survivorship, tenants in common, or community
property, to the extent and in the manner permitted by applicable law.
 
13.3 A participant shall be free to undertake a disposition (as that term is
defined in Section 424(c) of the Code) of the shares in his account at any time,
whether by sale, exchange, gift, or other transfer of legal title, but in the
absence of such a disposition of the shares, the shares must remain in the
participant's account at the ESPP Broker until the holding period set forth in
Section 423(a) of the Code has been satisfied. With respect to shares for which
the Section 423(a) holding period has been satisfied, the participant may move
those shares to another brokerage account of participant's choosing or request
that a stock certificate be issued and delivered to him.
 
13.4 A participant who is not subject to payment of U.S. income taxes may move
his shares to another brokerage account of his choosing or request that a stock
certificate be issued and delivered to him at any time, without regard to the
satisfaction of the Section 423(a) holding period.
 
14. Withdrawal.
 
14.1 An employee may withdraw from an offering, in whole but not in part, at any
time prior to the last business day of such offering by delivering a Withdrawal
Notice to the Company, in which event the Company will refund the entire balance
of his deductions as soon as practicable thereafter.
 
14.2 To re-enter the Plan, an employee who has previously withdrawn must file a
new Enrollment Agreement in accordance with Section 8.1. The employee's re-entry
into the Plan will not become effective before the beginning of the next
offering following his withdrawal, and if the withdrawing employee is an officer
of the Company within the meaning of Section 16 of the Securities Exchange Act
of 1934 he may not re-enter the Plan before the beginning of the second offering
following his withdrawal.
 
 
3

--------------------------------------------------------------------------------

 
15. Carryover of Account. At the termination of each offering the Company shall
automatically re-enroll the employee in the next offering, and the balance in
the employee's account shall be used for option exercises in the new offering,
unless the employee has advised the Company otherwise. Upon termination of the
Plan, the balance of each employee's account shall be refunded to him.
 
16. Interest. No interest will be paid or allowed on any money in the accounts
of participating employees.
 
17. Rights Not Transferable. No employee shall be permitted to sell, assign,
transfer, pledge, or otherwise dispose of or encumber either the payroll
deductions credited to his account or any rights with regard to the exercise of
an option or to receive shares under the Plan other than by will or the laws of
descent and distribution, and such right and interest shall not be liable for,
or subject to, the debts, contracts, or liabilities of the employee. If any such
action is taken by the employee, or any claim is asserted by any other party in
respect of such right and interest whether by garnishment, levy, attachment or
otherwise, such action or claim will be treated as an election to withdraw funds
in accordance with Section 14.
 
18. Termination of Employment. Upon termination of employment for any reason
whatsoever, including but not limited to death or retirement, the balance in the
account of a participating employee shall be paid to the employee or his estate.
 
19. Amendment or Discontinuance of the Plan. The Board shall have the right to
amend, modify, or terminate the Plan at any time without notice, provided that
no employee's existing rights under any offering already made under Section 4
hereof may be adversely affected thereby, and provided further that no such
amendment of the Plan shall, except as provided in Section 20, increase the
total number of shares to be offered to a number greater than authorized in
Section 7, unless shareholder approval is obtained therefor.
 
20. Changes in Capitalization. In the event of reorganization, recapitalization,
stock split, stock dividend, combination of shares, merger, consolidation,
offerings of rights, or any other change in the structure of the common shares
of the Company, the Board may make such adjustment, if any, as it may deem
appropriate in the number, kind, and the price of shares available for purchase
under the Plan, and in the number of shares which an employee is entitled to
purchase.
 
21. Share Ownership. Notwithstanding anything herein to the contrary, no
employee shall be permitted to subscribe for any shares under the Plan if such
employee, immediately after such subscription, owns shares (including all shares
which may be purchased under outstanding subscriptions under the Plan)
possessing 5% or more of the total combined voting power or value of all classes
of shares of the Company or of its parent or subsidiary corporations. For the
foregoing purposes the rules of Section 425(d) of the Internal Revenue Code of
1986 shall apply in determining share ownership. In addition, no employee shall
be allowed to subscribe for any shares under the Plan which permits his rights
to purchase shares under all "employee stock purchase plans" of the Company and
its subsidiary corporations to accrue at a rate which exceeds $25,000 of the
fair market value of such shares (determined at the time such right to subscribe
is granted) for each calendar year in which such right to subscribe is
outstanding at any time.
 
 
4

--------------------------------------------------------------------------------

 
22. Administration. The Plan shall be administered by the Board. The Board may
delegate any or all of its authority hereunder to such committee of the Board or
officer of the Company as it may designate. The administrator shall be vested
with full authority to make, administer, and interpret such rules and
regulations as it deems necessary to administer the Plan, and any determination,
decision, or action of the administrator in connection with the construction,
interpretation, administration, or application of the Plan shall be final,
conclusive, and binding upon all participants and any and all persons claiming
under or through any participant.
 
23. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received by the Payroll Department of the Company or when received in the
form specified by the Company at the location, or by the person, designated by
the Company for the receipt thereof.
 
24. Termination of the Plan. This Plan shall terminate at the earliest of the
following:
 
24.1 December 31, 2014;


24.2 The date of the filing of a Statement of Intent to Dissolve by the Company
or the effective date of a merger or consolidation wherein the Company is not to
be the surviving corporation, which merger or consolidation is not between or
among corporations related to the Company. Prior to the occurrence of either of
such events, on such date as the Company may determine, the Company may permit a
participating employee to exercise the option to purchase shares for as many
full shares as the balance of his account will allow at the price set forth in
accordance with Section 5. If the employee elects to purchase shares, the
remaining balance of his account will be refunded to him after such purchase.
 
24.3 The date the Board acts to terminate the Plan in accordance with Section 19
above.
 
24.3 The date when all shares reserved under the Plan have been purchased.
 
25. Limitations on Sale of Stock Purchased Under the Plan. The Plan is intended
to provide common stock for investment and not for resale. The Company does not,
however, intend to restrict or influence any employee in the conduct of his own
affairs. An employee, therefore, may sell stock purchased under the Plan at any
time he chooses, subject to compliance with any applicable Federal or state
securities laws. THE EMPLOYEE ASSUMES THE RISK OF ANY MARKET FLUCTUATIONS IN THE
PRICE OF THE STOCK.
 
 
5

--------------------------------------------------------------------------------

 
 
26. Governmental Regulation. The Company's obligation to sell and deliver shares
of the Company's common stock under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance,
or sale of such shares.
 



 
 
THIS COMMAND CENTER, INC. 2008 EMPLOYEE STOCK PURCHASE PLAN WAS APPROVED BY THE
BOARD OF DIRECTORS ON OCTOBER __, 2008 AND BY THE SHAREHOLDERS AT THE ANNUAL
SHAREHOLDERS MEETING HELD ON __________, 2009.

 
 
6

--------------------------------------------------------------------------------

 